Attachment to Advisory Action
Applicant’s amendment and arguments filed 01/07/2022 have been considered.
Applicant’s amendment has not been entered, given that the amendment would require further consideration and search.
It is noted that if applicant’s amendment were entered, the amendment would not overcome the rejection of record.
Specifically, applicant has amended the claims to further limit the resin structure to comprise an inorganic filler, wherein the inorganic filler enables the coefficient of thermal expansion (CTE) of the resin structure to be made closer to the CTE of the thermal sprayed ceramic coating.
Applicant argues that although the primary reference Imao discloses a resin substrate that is fiber reinforced (i.e. contains inorganic filler), these fibers are provided to increase strength, and would not affect the CTE of the resin substrate as claimed.
However, applicant has not provided any evidence to support their position. Further, Imao discloses fiber reinforcement such as glass, carbon, boron, steel, and silicon carbide (Col 3, lines 54-57). In the limited time available for search under AFCP 2.0, examiner found evidentiary references Motocross 
Motocross discloses carbon fibers have a negative CTE, and when put into a resin matrix can tailor the composite to lower the CTE (para 2).
Passive Components discloses fibers and other fillers significantly reduce thermal expansion (page 4, para 5). The data provided in the table shows that glass fibers reduce the CTE of polyamide 66 (page 6) and that carbon fibers and glass fibers each reduce the CTE of PEEK (page 7). 
Therefore, contrary to applicant’s argument, the fibers of Imao would appear to affect the coefficient of thermal expansion and therefore, it is the examiner’s position that the inorganic filler or fiber of Imao would enable a coefficient of thermal expansion of the resin structure and a coefficient of thermal expansion of the thermal sprayed ceramic coating to be made closer to each other as compared to a closeness of the coefficient of thermal expansion of the resin structure without the inorganic filler and the coefficient of thermal expansion of the thermal sprayed ceramic coating, absent evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787